DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claim 1, 4-5, 8-10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kass et al. (US 2006/0230071 A1), hereinafter “Kass”, and in view of Druzgalski et al. (US 2010/0083124 A1), hereinafter “Druzgalski”

As per claim 1, Kass teaches a method of enhancing an output of relevant content to facilitate analysis of the relevant content comprising:
“receiving at least one data feed of content to be analyzed” at [0036];
(Kass teaches receiving news article from RSS feed)
“optimizing the content to be analyzed to generate optimized content, wherein the optimizing includes parsing the content to be analyzed to extract a text portion of the content to be analyzed for further analysis, 
(Kass teaches the event details are extracted from the article and represented in a standardized way for further processing) 
“filtering out non-relevant content from the optimized content, the non-relevant content including content unrelated to a subject associated with the analysis, the filtering including retaining relevant content” at [0034],  [0037], [0099];
(Kass teaches the system discards articles which are not relevant with respect to the environment model) 
“extracting entity data corresponding to entities mentioned in the relevant content, wherein the entity data includes metadata associated with the entities” at [0060]-[0062], [0099], [0115];
(Kass teaches extracting event attributes such as “person’s name”, “company name” from the news article and metadata such as “date”, “time”, “geographic location”)
“activity-mining the relevant content based on the extracted entity data and the entity metadata to associate the entities with activity tags” at [0062]-[0070], [0078];
(Kass teaches extracting activity such as “hire” associate an employer with event type tag)  
“matching the entities to entity profiles in a database to generate matched entity profiles, the matching based on the entity metadata and profile metadata of the entities profiles in the database” at [0079]-[0086], [0108]-[0109], [0117]-[0122];
(Kass teaches the system search the model using the IDs of the entities to locate additional information about the entities)
“annotating the relevant content with the at least one graphical indicator and at least one graphical user interface (GUI) control based at least in part on one or more of  the entities, the matched entity profiles, and the activity tags” at [0057], [0064], [0066], [0077], [0137].
(Kass teaches each event type is represented by a node, annotated with different colors for different activities)
“rendering a GUI having at least a first area configured to display a list of the relevant content and a second area configured to display an enhance output of an 
(Kass teaches at Fig. 11 a first area of the GUI configured to display a list of relevant content/events and at Fig. 12 a second area configured to display an event detail of a selected event. The event details includes different color/font size (i.e. “graphical annotations”) and importance indicator (i.e. “indicators configured to facilitate analysis of the item”)).
	Kass does not explicitly teach “removing extraneous information from the content to be analyzed, wherein the extraneous information comprises advertisements” as claimed. However, Druzgalski teaches a method for aggregating web feeds from multiple sources including the step of “removing extraneous information from the content to be analyzed, wherein the extraneous information comprises advertisements” at [0085]. Thus, it would have been obvious to one of ordinary skill in the art to combine Druzgalski with Kass’s teaching in order to provide quality assurance by removing content that would generally negatively impact user experience, as suggested by Druzgalski at [0085].

As per claim 4, Kass and Druzgalski teach the method of claim 1 discussed above. Kass also teaches: “de-duplicating the content, the de-duplicating including identifying content elements previously analyzed, or content elements already referenced in the database, and discarding the identified content elements” at [0110].

As per claim 5, Kass and Druzgalski teach the method of claim 1 discussed above. Kass also teaches: wherein “the filtering out the non-relevant content includes applying one or more of: a keyword filter and a natural expression pattern matching filter to the content to be analyzed” at [0108]-[0109]; and wherein “the rendering the GUI further comprises rendering the GUI having a third area configured to display the entity profiles extracted from the database” at [0137]-[0146] and Figs. 11-12.

As per claim 8, Kass and Druzgalski teach the method of claim 1 discussed above. Kass also teaches: wherein “the graphical annotations comprise highlighting text to emphasize a particular portion of the item, wherein the indicators correspond to a type of entity mentioned in the item” at [0137]-[0146] and Figs. 11-12, and wherein “the extracting the entity data from the relevant content includes identifying entities mentioned in a content element, and obtaining the metadata associated with the mentioned entities” at [0066]-[0070].

As per claim 9, Kass and Druzgalski teach the method of claim 8 discussed above. Kass also teaches: wherein “the identifying entities mentioned in the content element includes applying a natural express language model to the relevant content, and wherein the type of entity mentioned in the item corresponds to whether the entity is a person, a country, or a location” at [0061]-[0074], [0114]-[0115].

As per claim 10, Kass and Druzgalski teach the method of claim 8 discussed above. Kass also teaches:, wherein “the metadata associated with a particular entity a 

As per claim 12, Kass and Druzgalski teach the method of claim 1 discussed above. Kass also teaches: wherein “the annotating the relevant content includes overlaying the at least one graphical indicator over each extracted entity, wherein the at least one graphical indicator over each extracted entity is of a different color” at [0057], [0064], [0066].

As per claim 13, Kass and Druzgalski teach the method of claim 1 discussed above. Kass also teaches: wherein “the at least one graphic indicator includes an indictor indicating that a particular extracted entity is unmatched with a profile entity in the database, and wherein the at least one GUI control includes a GUI control for executing an update to the database to store the particular extracted entity in the database” at [0102], [0142]-[0143] and Figs. 11-12.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 14-16, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kass and Druzgalski as applied to claims 1, 4-5, 8-10, 12-13 above, an further in view of Elkington et al. (US 2014/0279739 A1), hereinafter “Elkington”. 

As per claim 2, Kass-Durzgalski  teach the method of claim 1, wherein “the at least one data feed includes at least one Rich Site Summary (RSS) feed, and wherein the content to be analyzed includes one or more of a news article, a blog, a social media post, a long form article” at [0036]. Kass does not teach “wherein the extracting the entity data comprises: determining that a first entity of the entities is related to a second entity of the entities; and linking the first entity to the second entity” as claimed. However, Elkington teaches a method for resolving and merging duplicate records representing the same entity including the steps of “determining that a first entity of the entities is related to a second entity of the entities; and linking the first entity to the second entity” at [0035]-[0041]. Thus, it would have been obvious to one of ordinary skill in the art to combine Elkington with Kass’s teaching in order to detect and merge duplicate records representing the same entities and therefore reduce the time and resources for processing these records.

As per claim 3, Kass-Druzgalski and Elkington teach the method of claim 2 discussed above. Elkington also teaches: “the determining that the first entity is related to the second entity comprises calculating a confidence score, wherein the confidence score comprises a relation similarity score and a name similarity score” at [0042]-[0066], [0117]-[0124]. 
Claims 14-16, 20 recite similar limitations as in claims 2-3 and are therefore rejected by the same reasons.

As per claim 22, Kass-Druzgalski and Elkington teach the tool of claim 20 discussed above. Kass also teaches: “the filtering out the non-relevant articles comprises: training a language model; providing the article to the language model; and identifying the relevant articles from the articles using the language model based on a context in which a keyword is used in the articles” at [0068]-[0078].



Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kass and Druzgalski as applied to claims 1, 4-5, 8-10, 12-13 above, and in view of Shukla et al. (US 2019/0266283 A1), hereinafter “Shukla”. 

As per claim 6, Kass teaches the method of claim 1 discussed above. Kass does not explicitly teach: “the filtering out the non-relevant content further includes clustering content elements based on similarity of the content elements to each other, wherein the clustering comprises: generating a plurality of vectors, wherein each vector of the plurality of vectors corresponds to a content element and includes value representing a relative frequency of each word in the content element; and comparing each vector of the plurality of vectors to determine similarity of the content elements to each other” as claimed. However, Shukla teaches a method for determining entity similarity in the content elements including “clustering content elements based on 

As per claim 7, Kass and Shukla teaches the method of claim 6 discussed above. Shukla also teaches: wherein “the clustering includes applying a term frequency inverse document frequency (TF-IDF) algorithm that includes determining a frequency of a term within a content element, and determining a frequency of the term across all content elements of the content to be analyzed” at [0410]–[0420].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kass and Druzgalski, as applied to claims 1, 4-5, 8-10, 12-13 above, and further in view of Yakout et al. (US 2013/0036119 A1), hereinafter “Yakout”. 

As per claim 11, Kass and Druzgalski teach the method of claim 1 discussed above. Kass does not explicitly teach “matching the entities to entity profiles in the database to generate the matched entity profiles includes: identifying candidate profiles in the database based on a coarse similarity estimate of the candidate profiles to the . 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kass-Druzgalski and Elkington, as applied to claim 14 above, and further in view of Yakout et al. (US 2013/0036119 A1), hereinafter “Yakout”. 
As per claim 18, Kass teaches the system of claim 14 discussed above. Kass does not explicitly teach “match the entities to entity profiles in the database includes the classifier further configured to: identifying candidate profiles in the database based on a coarse similarity estimate of the candidate profiles to the extracted entities; calculating a refined candidate score of each candidate profile, the refined candidate score based on the entity metadata and the profile metadata of each candidate profile; comparing the refined candidate score for each candidate profile with a threshold; and designating candidate profiles as a match to a particular extracted entity when the refined candidate score of the candidate profiles exceed the threshold” as claimed. However, Yakout teaches a method for matching data records from multiple entities including the steps of: “match the entities to entity profiles in the database includes the classifier further configured to: identifying candidate profiles in the database based on a coarse similarity estimate of the candidate profiles to the extracted entities; calculating a refined candidate score of each candidate profile, the refined candidate score based on the entity metadata and the profile metadata of each candidate profile; comparing the refined candidate score for each candidate profile with a threshold; and designating candidate profiles as a match to a particular extracted entity when the refined candidate score of the candidate profiles exceed the threshold” at [0006], [0019]-[0026] and Fig. 1. Thus, it would have been obvious to one of ordinary skill in the art to combine Yakout with Kass’s teaching in order to provide an improved entity matching method by calculating matching score for only entity pairs which satisfy a coarse matching step, and therefore reducing the resource required for determining the match. 

Claims 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kass-Druzgalski and Elkington as applied to claims 2-3, 14-16, 20, 22  above, and further in view of Lecue et al. (US 2018/0225372 A1), hereinafter “Lecue”. 

As per claim 21, Kass and Elkington teach the tool of claim 20 discussed above. Kass does not explicitly teach “optimizing further comprises extracting non-textual elements from the articles” as claimed. However, Lecue teaches a method for extracting a set of entities associated with information, wherein the information include non-textual element such as audio, video. Thus it would have been obvious to one of ordinary skill in the art to combine Lecue with Kass’ teaching in order to allow user to extract entities from media file such as audio and video files as suggested by Lecue. 

As per claim 23, Kass-Druzgalski and Elkington teach the method of claim 3 discussed above. Kass also teaches: wherein “the relation similarity score is calculated using a MinHash algorithm” at [0110]. Kass does not teach “wherein the name similarity score is calculated using a Levenshtein distance algorithm”. However, Lecue teaches a method for analyzing information associated with entities, relating entities from multiple sources of data, and determining which entities are the same entities, “wherein the name similarity score is calculated using a Levenshtein distance algorithm” at [0072]-[0074]. Thus, it would have been obvious on one of ordinary skill in the art to combine Lecue with Kass’s teaching in order to user the well-known Levenshtein distance algorithm to determine the similarity between the entities.

Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Applicant’s arguments with respect to independent claims 1, 14, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 3, Applicant argued that Elkington does not disclose “the determining that the first entity is related to the second entity comprises calculating a confidence score, wherein the confidence score comprises a relation similarity score and a name similarity score”. On the contrary, Elkington teaches at [0042], [0054], [0057] the steps of calculating confidence score that two records are duplicated by comparing feature vectors representing the two records, wherein the features include voting scores (mapped to claimed relation similarity score) and distance between records by comparing first names (mapped to name similarity scores). Elkington therefore teaches the step of calculating a confidence score, wherein the confidence score comprises a relation similarity score and a name similarity score as required by claim 3.

Regarding claim 6, Applicant argued that Shukla does not teach “generating a plurality of vectors, wherein each vector of the plurality of vectors corresponds to a content element and includes values representing a relative frequency of each word in the content element”. On the contrary, Shukla teaches at [0410]-[0420] the steps of 

	In light of the foregoing arguments, the 35 U.S.C 103 rejection are hereby sustained.



Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
July 21, 2021